—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered October 20, *2461995, convicting defendant, upon his pleas of guilty, of grand larceny in the second degree (four counts), attempted grand larceny in the second degree and grand larceny in the third degree, and sentencing him to an aggregate term of 4 to 12 years, unanimously affirmed.
Since nothing in defendant’s plea allocution cast doubt on the voluntariness of his plea (see, People v Toxey, 86 NY2d 725), and since defendant made no motion to withdraw his plea, the court was under no obligation to conduct a sua sponte inquiry into defendant’s denial of guilt to the probation officer preparing the presentence report (see, People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
Defendant’s valid waiver of the right to appeal forecloses review of his excessive sentence claim (People v Seaberg, 74 NY2d 1, 9-10). Concur — Sullivan, P. J., Rosenberger, Williams, Mazzarelli and Friedman, JJ.